Title: From George Washington to Philip Schuyler, 23 July 1779
From: Washington, George
To: Schuyler, Philip


        
          Dear Sir
          West point July the 23. 1779
        
        I received Your favor of the 7th some days ago and was extremely happy to hear that Our friend Colo. Lewis had returned. I really feared that some accident had befallen him—and that he might have been sacrificed for his attachment to our cause. His intelligence if well founded, is interesting; as we shall have little to apprehend from any force below—and I think not a great deal from the Ottawas and Chippeways, notwithstanding Brandt’s declaration. If they mean to take Arms—it seems more probable that their operations will be more to the Westward.
        
        If it is agreeable to His Excellency Governor Clinton—Yourself and the Other Commissioners to make the exchanges proposed by Butler—it will be perfectly so to me. You will know better than me the consequence of the Indian personages in question—and the probable political advantages or disadvantages that they will produce. I had seen Governor Haldimand’s Speech before. It does not appear to be a very brilliant one; however I have heard that it has had some influence upon our Oneida Friends. I return you Butler’s Letter.
        My Letter of the 9th & 11th advised you of the ravages of the Enemy to those periods—and since they destroyed Norwalk and Bedford.
        I have the pleasure to inform you—that in the night of the 15th we made a successful attack upon the Enemy’s post at Stoney point. It was carried by Storm, by our Light Troops under Genl Wayne. The Enemy’s loss was 63 killed—543 prisoners, of which 56 were wounded—and 15 pieces of Artillery—Small Arms and Other Stores; Ours—13 killed and 64 wounded; among the latter General Wayne himself slightly in the head by a Musket Ball. You will see a particular account of the Enterprize in two or three days in the papers—and therefore I will not trouble you with a detail. I cannot however conclude without assuring you—that the conduct of our Troops upon the occasion, does them the highest honor, as they behaved with the greatest order—and the most determined resolution. We had some hopes, that the reduction of Verplanks point would have followed; but before we could bring our operations to bear, the Detachment intended to effect it, was obliged to retire by the arrival of a number of the Enemy’s Ships with Troops—and of General Clinton with the remainder of the Army in the Neighbourhood. I am Dr Sir with the most perfect regard Yr Most Obedt sert
        
          Go: Washington
        
      